Citation Nr: 1825040	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  07-33 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 percent for service-connected low back disorder from September 27, 2002, to October 4, 2009, and an initial evaluation greater than 20 percent from October 5, 2009.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1990 and July 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 and January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2010, the Veteran testified at a Board hearing conducted by Veterans Law Judge Shane Durkin.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In December 2010, December 2011, September 2013, and December 2016, these matters were remanded for further development.  The case is once again before the Board.

The issue of entitlement to a total disability rating based on TDIU due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period from September 27, 2002, to October 4, 2009, the preponderance of the evidence is against a finding that the Veteran's service-connected low back disorder resulted in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or in abnormal kyphosis; more than mild limitation of motion of the lumbar spine is not shown or more nearly approximated.  

2.  Throughout the period from October 5, 2009, the preponderance of the evidence is against a finding that the Veteran's service-connected low back disorder resulted in forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis; more than moderate limitation of motion is not shown or more nearly approximated.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 percent for service-connected low back disorder from September 27, 2002, to October 4, 2009, have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017), Diagnostic Code 5292 (2003).

2.  The criteria for an initial evaluation greater than 20 percent for service-connected low back disorder from October 5, 2009, have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017), Diagnostic Code 5292 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Appellate review may proceed without prejudice to the Veteran.

II.  Increased Rating

The Veteran asserts that his low back disorder warrants an increased rating, which is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2017).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155 (2012).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2017).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not specifically contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by the above considerations such as weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, and less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (with swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The rating schedule for evaluating spine disabilities changed during the pendency of this claim.  Either the old or new rating criteria may apply, whichever are most favorable to the Veteran, although the new rating criteria are only applicable since their effective date.  VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000).  Specifically, the criteria pertaining to the evaluation of intervertebral disc syndrome were revised effective September 23, 2002 (67 Fed. Reg. 54345 -54349 (2002)), followed by a revision of the entire section of the rating schedule pertaining to disabilities of the spine effective September 26, 2003.  68 Fed. Reg. 51,454-458 (Aug. 27, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  The 2003 revisions did not result in any substantive changes from the 2002 revisions for the evaluation of intervertebral disc syndrome.

Under the old criteria, in effect prior to September 26, 2003, limitation of motion of the lumbar spine is rated 10 percent when mild, 20 percent when moderate and 40 percent when severe. 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  For lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position, a 20 percent rating is warranted.  Severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwait's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion, warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  Favorable ankylosis of the lumbar spine warrants a 40 percent rating, while unfavorable ankylosis warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).

Effective September 26, 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

Evaluations for intervertebral disc syndrome are to be performed either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Note 6.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  38 C.F.R. § 4.71a.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

Under the schedular criteria, in addition to considering the orthopedic manifestations of a back disability, consideration must be given to any objective neurologic abnormalities associated with the back disability, which are to be evaluated separately under an appropriate diagnostic code.  See Note (1) of the 'General Rating Formula for Disease and Injuries of the Spine.'  Such neurologic abnormalities include, but are not limited to, bowel or bladder impairment.  Id.  The note directs VA to consider whether combining ratings for orthopedic and neurological manifestations of the cervical spine disability would result in a higher rating.

A.  Period from September 27, 2002, to October 4, 2009

On September 27, 2002, the Veteran filed a claim of entitlement to service connection for low back disorder.  In May 2006, the RO assigned a disability rating of 10 percent from September 27, 2002, date of receipt of claim.  The Veteran timely filed his notice of disagreement in November 2006.  Later, in a December 2009 rating decision, the RO assigned a disability rating of 20 percent for his low back disorder from October 5, 2009, the date of his last VA examination.  The Veteran timely filed a substantive appeal in October 2007.  Because the claim is an initial claim, the Board will consider evidence of symptomatology from the date the claim was filed, the period beginning September 27, 2002.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. § 3.156(b) (2017).

The Board takes into consideration the Veteran's statements and the statements of his mother and former spouse with respect to his low back disorder.  His mother and former spouse state they have seen his back pain get worse over the years.  See November 2002 lay statements.  He cannot get out of bed at times and has trouble standing or sitting for long periods of time.  Id.  The Veteran states his back pain gets worse as the days go along which does not allow him to live a normal life.  See November 2006 Veteran statements.

The Board acknowledges that while the Veteran is considered competent to report symptoms that he can personally observe because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of his low back disorder according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of the testimony, it does not affect competency to testify").  Thus, the Board finds that the Veteran is considered competent to report on symptoms such as pain and weakness but he is not able to identify the specific level of his low back disorder.

Turning to the medical evidence of record, private treatment records from his chiropractor reveal chronic lumbar pain, segmental dysfunction spinal fixation over L2-L4, and a series of spinal adjustments and electro muscle stimulation performed.  See September 2002 private treatment records.  Subsequent private treatment records reveal muscle hypertonicity being palpated paralumbar.  See November 2002 private treatment records.  He has been suffering from flare-ups on and off.  See December 2002 private treatment records.  His VA treatment records note tenderness with pain on a scale of 9 out of 10.  See October 2003 VA treatment records.

An April 2006 VA spine examination notes incapacitating episodes of low back pain about once every two or three weeks for the last one year with severe pain and stiffness requiring bedrest for at least one day.  He can perform activities of daily living except for taking a shower or putting his socks on and off, which he requires assistance for.  The examiner further noted no tenderness to palpation or percussion over the lumbar spine.  However, tenderness and spasm of the paraspinal muscles on the right side of the lumbar spine was noted.  See April 2006 VA examination.  Regarding range of motion, forward flexion was 90 degrees, extension 15 degrees, right lateral flexion 30 degrees, left lateral flexion 30 degrees, right lateral rotation 40 degrees, and left lateral rotation 40 degrees.  Id.  These measurements then correspond to a combined range of motion of 245 degrees.  There was slight pain in left lateral rotation from 30 degrees to 40 degrees.  With repetitive use testing, there was muscle tightness but no pain, weakness, fatigue, or lack of endurance.  Id.  Straight leg raising was limited to 90 degrees on each side.  Id.  There were no neurological abnormalities or scars noted.  There were no reports of intervertebral disc syndrome (IVDS).

Subsequent VA treatment records document a history of back pain.  See May 2006 to January 2008 VA treatment records.

A May 2007 VA examination reveals normal curvature of the spine with tenderness on palpation of the lumbar spine at L1-L3.  However, in terms of range of motion, forward flexion was recorded at 65 degrees with pain, left and right lateral flexion to 30 degrees with pain, extension to 20 degrees with pain, and left and right lateral rotation to 20 degrees.  These measurements then correspond to a combined range of motion of 185 degrees.  There was no increase in pain with repetitive use testing.  There was no evidence of lack of endurance, fatigue, or weakness associated with repetitive range of motion.  There were no neurological abnormalities or scars noted.  The examiner reported no IVDS.

In this case, the Board has reviewed the Veteran's medical history, his lay statements, and the corresponding VA examinations.  The Board finds that the VA examinations during this time period are the most probative pieces of evidence in regards to the severity of the Veteran's low back disorder.  In reaching this conclusion, the Board has not overlooked the lay statements regarding the severity of the Veteran's condition but finds that the VA examinations during this time period are the most probative pieces of evidence because these evaluations specifically addressed the severity of the Veteran's low back condition.  Accordingly, the Board has placed significant weight on those evaluations.  Davidson, supra.

The Board notes that the Veteran was assigned a disability rating of 10 percent effective September 27, 2002, based on pain/limitation of motion.  See May 2006 rating decision.  As stated previously, in order to be granted a disability evaluation of 10 percent under 38 C.F.R. § 4.71a, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees must be shown; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees must be shown; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour must be shown; or vertebral body fracture with loss of 50 percent or more of the height must be shown.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent because he did not exhibit the symptoms required for 20 percent rating under the General Rating Formula for Disease and Injuries of the Spine in effect before and after September 23, 2003.  More specifically, there was no indication that the Veteran displayed any symptoms associated with a 20 percent disability rating, such as forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or a combined range of motion of the thoracolumbar spine not greater than 120 degrees.  There was also no indication that the Veteran displayed any symptoms associated with any other higher rating, such as forward flexion of the thoracolumbar spine 30 degrees or less, or ankylosis.

Additionally, the Board finds that the Veteran is not entitled to a higher rating under DeLuca.  As already noted, the Veteran is being compensated for painful motion under 38 C.F.R. § 4.59, and aside from this, there is indication that there is additional limitation based on functional use.  More specifically, although the Veteran was noted to exhibit limited flexion to 65 degrees with pain in May 2007, there was no increase in pain with repetitive use testing, and no evidence of lack of endurance, fatigue, or weakness associated with repetitive range of motion.  Therefore, to compensate the Veteran for the same painful motion under 38 C.F.R. § 4.59 and DeLuca would constitute the prohibited practice of pyramiding.  See 38 C.F.R. § 4.14.

The Board therefore finds that during the entire period from September 27, 2002, to October 4, 2009, the Veteran's overall disability picture for his low back disorder was manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees and a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, which most closely approximates the criteria for a rating of 10 percent under the current applicable rating criteria or mild limitation of lumbar motion under the old rating criteria.  

Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record, and will not consider referral.  Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017).

B.  Period from October 5, 2009

The Board takes into consideration the Veteran's statements with respect to his low back disorder.  He states that he does not have a life because he lies around the house all day.  See October 2010 hearing transcripts.  He cannot stand for long periods of time or sit and stopped exercising and playing sports.  Id.  The pain has started going down his legs with tingling in the toes.  Id.  He started taking shots to alleviate the pain.  Id.

The Board acknowledges that while the Veteran is considered competent to report symptoms that he can personally observe because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of his low back disorder according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of the testimony, it does not affect competency to testify").  Thus, the Board finds that the Veteran is considered competent to report on symptoms such as pain and weakness but he is not able to identify the specific level of his low back disorder.

Turning to the medical evidence of record, an October 2009 VA examination reports flare-ups and no incapacitating episodes.  Subjective reports of functional limitation were noted during flare-ups or when the lumbar spine is used repeatedly over a period of time.  The examiner noted a waddling gait.  No ankylosis was reported.  The examiner noted no spasms, atrophy, or weakness but did find guarding, pain with motion, and tenderness.  The examiner reported that the muscle spasm, localized tenderness or guarding are severe enough to be responsible for abnormal gait or abnormal spinal contour.  However, there was no evidence of scoliosis, lordosis, or kyphosis.  With regard to range of motion, flexion was 60 degrees, extension 20 degrees, left and right lateral flexion 30 degrees, and left and right lateral rotation 20 degrees.  There was objective evidence of pain on active range of motion and additional limitation with repetitive motion testing, and after three repetitions.  The examiner noted lack of endurance.  These measurements then correspond to a combined range of motion of 180 degrees.  No neurological abnormalities were noted.  No IVDS was noted.  The Board notes that the Veteran's disability rating for low back disorder was increased to 20 percent effective October, 5, 2009, the date of this VA examination.

VA treatment records note a history of low back pain.  See November 2009 to August 2017 VA treatment records.  Records from the Social Security Administration (SSA) report recurring visits for low back pain.  See December 2010 SSA records.

A January 2011 VA spine examination was conducted.  Flexion was 80 degrees with pain starting at 70 degrees, left and right lateral flexion at 20 degrees, and left and right lateral rotation at 20 degrees.  These measurements then correspond to a combined range of motion of 160 degrees.  There was objective evidence of pain on active range of motion testing and following repetitive motion.  There was no additional limitation after three repetitions of range of motion.  No ankylosis was reported.  No IVDS was reported.  No neurological abnormalities or scars were noted.

In July 2012, a VA spine examination was conducted.  The examiner reported flare-ups.  Forward flexion was 60 degrees, extension 20 degrees, right and left lateral flexion at 20 degrees, and right and left lateral rotation at 15 degrees.  These measurements then correspond to a combined range of motion of 150 degrees.  The Veteran was able to perform repetitive use testing with three repetitions.  No additional functional limitation in range of motion following repetitive use testing was noted.  The examiner reported less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  The examiner reported localized tenderness or pain to palpation for joints and/or soft tissue of the lumbar spine.  The Veteran did not have guarding or muscle spasm.  Muscle atrophy was not noted.  No neurological abnormalities were noted.  No IVDS was noted.  The Veteran uses a cane as an assistive device.  No scars were noted.

A VA spine examination was conducted in September 2015.  The examiner noted forward flexion to 70 degrees, extension to 20 degrees, right and left lateral flexion at 25 degrees, and right and lateral rotation at 30 degrees.  These measurements then correspond to a combined range of motion of 200 degrees.  Pain was noted but without resulting in functional loss.  Forward flexion exhibited pain.  There was no evidence of pain with weight bearing.  The Veteran was able to perform repetitive use testing with at least three repetitions with no additional loss of function or range of motion after three repetitions.  The examiner reported pain and lack of endurance as causing functional loss.  There was no evidence of guarding, muscle spasm, or localized tenderness.  There was no muscle atrophy noted.  No ankylosis was reported.  No other neurological abnormalities were noted.  No IVDS was noted.  No scars were noted.

A VA spine examination was conducted in May 2017.  The examiner did not report flare-ups.  The examiner noted forward flexion to 70 degrees, extension to 10 degrees, right and left lateral flexion at 20 degrees, and right and lateral rotation at 20 degrees.  These measurements then correspond to a combined range of motion of 160 degrees.  Pain was noted causing functional loss.  There is evidence of pain with weight bearing.  There is objective evidence of localized tenderness or pain on palpation.  The Veteran was able to perform repetitive use testing with at least three repetitions with no additional loss of function after three repetitions.  The examiner noted guarding or spasm but not resulting in abnormal gait or abnormal spinal contour.  There was no evidence of muscle atrophy.  There was no ankylosis reported.  There were no other neurological abnormalities reported.  There was no IVDS.  No assistive devices were noted.  No scars were noted.

In this case, the Board has reviewed the Veteran's medical history, his lay statements, and the corresponding VA examinations.  The Board finds that the VA examinations during this time period are the most probative pieces of evidence in regards to the severity of the Veteran's low back disorder.  In reaching this conclusion, the Board has not overlooked the lay statements regarding the severity of the Veteran's condition but finds that the VA examinations during this time period are the most probative pieces of evidence because these evaluations specifically addressed the severity of the Veteran's low back condition.  Accordingly, the Board has placed significant weight on those evaluations.  Davidson, supra.

The Board notes that the Veteran was assigned a disability rating of 20 percent, effective October 5, 2009, the date of the VA examination, based on pain/limitation of motion and on the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  As stated previously, in order to be granted a disability evaluation of 20 percent, the following must be shown:  forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

The Board finds that the Veteran is not entitled to an increased rating from October 5, 2009, because he does not endorse the symptoms that are required for a rating in excess of 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine in effect before and after September 23, 2003.  38 C.F.R. § 4.71a.

First, there was no indication that the Veteran has displayed any symptoms associated with a 40 percent disability rating, such as forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; and the most severely limited flexion was to 60 degrees, which the Board finds to fit squarely within moderately limited lumbar motion and 20 percent rating under the old rating criteria. 

Additionally, the Board finds that the Veteran is not entitled to a higher rating under DeLuca.  As already noted, the Veteran continues to be compensated for painful motion under 38 C.F.R. § 4.59, and aside from this, with his currently assigned 20 percent rating based on the threshold requirement for that rating under the applicable rating criteria, there is clearly no additional non-compensated motion that can form the basis of an increased rating and no limitation of motion that the Veteran is not already being compensated for.  To compensate the Veteran for the same painful motion under 38 C.F.R. § 4.59 and DeLuca would constitute the prohibited practice of pyramiding.  See 38 C.F.R. § 4.14.

Likewise, prohibitions regarding pyramiding preclude compensation for painful motion under Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  A VA examination of the joints must, wherever possible, include range of motion testing for pain on active motion, passive motion, weight-bearing, nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  Correia, 28 Vet. App. at 169-70; 38 C.F.R. § 4.59.  Because the Veteran is already being compensated for his painful noncompensable motion, additional compensation for the same symptomatology under Correia or on any other basis would constitute the prohibited practice of pyramiding.  See 38 C.F.R. § 4.14.

In summary, based on all of the foregoing, the Board finds that the Veteran's overall disability picture for his low back disorder since October 5, 2009, has been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, which more closely approximates the criteria for a rating of 20 percent, and that the evidence of record is against the assignment of any higher or separate rating.  

Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record, and will not consider referral.  Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017).


ORDER

Entitlement to an initial evaluation greater than 10 percent for service-connected low back disorder from September 27, 2002, to October 4, 2009, is denied.

Entitlement to an initial evaluation greater than 20 percent for service-connected low back disorder from October 5, 2009, is denied.


REMAND

The Veteran contends that his service-connected low back disability prevents him from obtaining and maintaining substantially gainful employment.

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is considered to be unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In the process of determining whether unemployability exists for TDIU, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by any non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In order for a veteran to prevail on a claim for a TDIU, the record must reflect some factor that takes her case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).

Where the schedular criteria for TDIU set forth above are not met, but a veteran is nonetheless found to be unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).

Pursuant to the provisions of 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but does not meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

From September 27, 2002 to October 4, 2009, the Veteran's service-connected disabilities are low back disorder at 10 percent.  For this time period, the Veteran does not meet the percentage rating standards to be considered for individual unemployability under 38 C.F.R. § 4.16(a).

From October 5, 2009, to July 23, 2012, the Veteran's service-connected disabilities are low back disorder at 20 percent and major depressive disorder at 50 percent.  
For this time period, the Veteran does not meet the percentage rating standards to be considered for individual unemployability under 38 C.F.R. § 4.16(a).

However, the Board further notes that the weight of the evidence supports a finding that throughout the appeal period the Veteran's service-connected disability has impacted on his ability to engage in work that is physically strenuous.  In the Veteran's April 2006 VA examination, he indicated that he stopped working because of low back pain.  Before that, he was a district sales manager.  In his May 2007 VA examination, he stated he was currently unemployed due to his low back pain and held his district sales manager job from 2000 to 2003 and then stopped due to back pain.  The examiner stated that the Veteran would have "difficulty in gainful employment requiring manual labor and requiring prolonged sitting or standing for greater than 30 minutes at a time."

At his Board hearing, the Veteran reported being unemployed and that his low back disorder directly impacts his ability to find gainful employment.  See October 2010 hearing transcripts.  He is on 12 different medications for his back condition.  Id.

In the Veteran's January 2011 VA examination, the examiner reported mild effects on daily activities.  In the Veteran's July 2012 VA examination, the examiner stated that his back condition prevents him from performing moderate to heavy physical work but is able to perform mild physical and sedentary work relative to his low back condition.  In the Veteran's September 2015 VA examination, the examiner reported that he can walk 20 minutes at a time and sit for 30 minutes at a time but has to use pain medication to function and side effects of pain medication is drowsiness which would render him unable to concentrate and perform job.  At the time of the Veteran's May 2017 VA examination, the examiner reported that the Veteran's ability to perform heavy physical activities, heavy lifting , prolonged walking and/or standing, squatting, climbing stairs is affected; however, sedentary occupational activities are not affected.

In the Veteran's SSA records, he was rendered unemployable since December 2008.  See April 2015 SSA records.

In summary, the evidence suggests that the Veteran's service-connected back disorder alone impact substantially gainful employment throughout the appeal period.  Referral of the claim to the Director, VA Compensation Service, is therefore warranted.

Accordingly, the case is REMANDED for the following action:

1.  After completing any other development deemed appropriate in order to adjudicate the issue of entitlement to a TDIU, refer the issue to the Director, Compensation Service, for a determination in the first instance as to whether the assignment of a TDIU on an extraschedular basis is warranted throughout the appeal period.

2.  After conducting any additional development deemed necessary, readjudicate the claim.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, allow the appropriate time for response, and thereafter return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


